EXHIBIT 16.1 January 6, 2012 Securities and Exchange Commission treet NE Washington, DC 20549 RE: Aquentium, Inc. We have read the statements that we understand Aquentium, Inc. will include under Item 4.01 of the Form 8-K/A report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, De Joya Griffith & Company, LLC Certified Public Accountants 2580 Anthem Village Dr., Henderson, NV 89052 Telephone (702) 563-1600 • Facsimile (702) 920-8049 Member Firm with Russell Bedford International
